 

 



Echo Automotive Inc. 10-Q [ecau-10q_093013.htm]

Exhibit 10.1

 

[image_001.jpg]

 

September 23, 2013

 

 

 

Dear Todd Lawson,

 

We are very pleased to present to you this Offer of Employment with Echo
Automotive per the terms defined below. We trust that your knowledge, skills and
experience will be among our most valuable assets. This offer will be replaced
by a more comprehensive employment agreement that will include the following
terms.

 

At Echo Automotive, we look forward to becoming a leader in advanced
transportation technologies. Our goals are aggressive and achievable. We are
committed to the launch of innovative products and recognize our employees bring
a diverse perspective to our business and form the basis of our success. Our
performance-based culture is embodied in the values we share: excellence,
integrity, commitment, and respect for all individuals.

During your at-will employment hereunder, you shall devote your full energies,
interests, and abilities on a full time basis to the performance of the
obligations identified herein and shall not, without the Company’s prior written
consent, render to others services of any kind for compensation or otherwise
which would interfere in any way with the performance of your obligations
hereunder.

 

Should you accept this job offer, per company policy you'll be eligible to
receive the following beginning on your hire date.

 

•Official Start Date: On or before November 4, 2013

 

•Position: Chief Financial Officer

 

•Location: 16000 N. 80th Street, Scottsdale, Arizona 85260

 

•Base Salary: Annual gross starting salary of $170,000, paid in accordance to
our standard payroll procedures.

 

•Performance Bonuses: Employee will be eligible to receive up to 50% of the base
salary in performance-based bonuses. Criteria for such bonuses to be defined in
Employment Agreement.

 

•Performance Review: Employee will receive periodic performance reviews. The
details of such reviews will be outlined in the Employment Agreement and
Employee Handbook.

 

•Stock Option Program: The Company will grant you 1,000,000 stock options. These
options would vest quarterly over 4 years with 100,000 shares vesting
immediately at employment. The complete vesting schedule is below. The strike
price of these options will be set at the current stock price at hire date.
These shares will be subject to a voting rights agreement.

 

 

 

[image_002.jpg] 

 

 



      800K initial    200K add'l    Total   Immediate    100,000    —    
 100,000   Quarter 1    43,750    —      43,750   Quarter 2    43,750    —    
 43,750   Quarter 3    43,750    —      43,750   Quarter 4    43,750    —    
 43,750   Quarter 5    43,750    —      43,750   Quarter 6    43,750    —    
 43,750   Quarter 7    43,750    —      43,750   Quarter 8    43,750    —    
 43,750   Quarter 9    43,750    —      43,750   Quarter 10    43,750    —    
 43,750   Quarter 11    43,750    —      43,750   Quarter 12    43,750    —    
 43,750   Quarter 13    43,750    50,000    93,750   Quarter 14    43,750  
 50,000    93,750   Quarter 15    43,750    50,000    93,750   Quarter 16  
 43,750    50,000    93,750        800,000    200,000    1,000,000 

 

 

•Employee Benefits: Standard benefits for salaried-exempt employees, including
the following.

•Health Insurance

•Dental Insurance (Employee Paid)

•Standard Echo Holidays (12 Total)

•Vacation (3 weeks)

•Cell phone or reimbursement

•Reasonable reimbursement for professional classes

 

·Severance: In the event you are terminated without cause, for any reason, you
will receive a severance package providing no less than 90 days of base salary.
This may be modified if mutually agreed in the more comprehensive employment
agreement.

 

 

·Additional Obligations: You will be required to execute any standard employee
related documentation such as our Employment Agreement, voting rights agreement,
policies and procedures manual, other stock related documents, non-disclosure
agreement and non-compete/non-solicitation agreements. In addition, you also
agree not to seek other employment prior to your official hire date.



 

 

[image_003.jpg] 

 

 Please confirm your acceptance of this offer by signing agreement and emailing
it to jplotke@echoautomotive.com no later than September 25, 2013.

Please note that by signing this offer of employment you confirm your ability to
perform the job as per the job description, your ability to accept the position
being offered and discussed during your interview and which will be reflected in
your Employment Agreement.

We sincerely look forward to working with you.

Sincerely,

 

_______________________________

Jason Plotke
President & Chairman

Agreed to and accepted:

 

______________________________
EMPLOYEE

 



 

